PER CURIAM.
In the above cause an appeal is sought to be taken from an order affirming and adopting findings and award of the -industrial commissioner of the state of South D-akota, filed' in the office of the circuit court on the 14th day of October, 19-27. Certified copy of the notice of appeal was filed in this court November 18, 1927, and the original notice of appeal o-n December 28, 1927. There has been no extension of time, and no brief has been filed by appellant.
Therefore, pursuant to rule 5 of this court, the appeal will be deemed abandoned, and the order appealed from is affirmed.